I concur in the result, but I desire to make it clear that in my opinion, assuming the facts to be as stated in the return of the sheriff, Judge Robert M. Jones was entirely justified in adjudging Matias Lagunilla to be in contempt of court. Had he failed *Page 785 
to do so, it would have been a confession that in the effort to compel the production of documents and records the courts are reduced to the status of participants in a game of "Button, Button, who has the button?" Unfortunately, the order fixing his punishment did not comply with the terms of Rem. Rev. Stat., § 1051, by reciting the facts as occurring in the immediate view and presence of the court, and for that reason I agree that the writ should be granted.